Justice SCOTT
concurring in part and dissenting in part:
I agree with the majority’s holding that the school district’s bond redemption levy and its abatements and refunds levy did not violate the election provisions of Amendment 1. Colo. Const, art. X, § 20. I disagree, however, with the majority’s holding that Amendment 1 does not apply to the district’s ADA/AHERA mill levy. Accordingly, I respectfully dissent from part VI of the majority opinion.
The majority finds that “[t]he board of education has no discretion to certify a mill levy higher or lower than that necessary to meet the district budget, nor does the board of county commissioners have the power to modify the certified levy. Accordingly, for all intents and purposes the district levy is imposed when the budget is adopted.” Maj. op. at 533. The majority then reasons that the 1992-93 budget was adopted on June 16, 1992, prior to November 15, 1992, the effective date of Amendment 1, and therefore “the levy was effectively imposed prior to the effective date” of Amendment 1. Maj. op. at 532.
I disagree and conclude instead that a school tax is not imposed until after the county commissioners determine that the amount certified by the school board is “within the limitations as prescribed by law.” Henee, I would find that the ADA/AHERA levy was not imposed until December 15, 1992, the date, well after the budgetary amounts required were certified by the school district, when the county commissioners, the only authority that can levy taxes, acted. Since I would find that the levy was imposed after the effective date of Amendment 1, I would hold that the tax was improperly imposed without prior voter approval, in violation of Colorado Constitution article X, section 20(4)(a).
I
In order for the school district to collect the revenues necessary to meet its budget, the school district board of education must first adopt the district’s annual budget prior to the beginning of the upcoming fiscal year. § 22-44-110, 9 C.R.S. (1988 & 1994 Supp.).1 No later than August 25 of each year, the assessor certifies to the secretary of each school district the “total valuation for assessment of all taxable property located within the territorial limits of each ... school district.” § 39-5-128, 16B C.R.S. (1994). Then, no later than December 1, the state department of education certifies the number of mills to be levied to meet the district’s share of equalization funding pursuant to the Public School Finance Act, § 22-53-114(2)(b.5), 9 C.R.S. (1992 Supp.). Based on this information, the board of education of each school district certifies to the board of county commissioners “the separate amounts necessary, in the judgment of said board of education, to be raised from levies against the valuation for assessment of all taxable property located within the boundaries of *541said school district-” § 22-40-102(1), 9 C.R.S. (1994 Supp.). Finally, no later than December 22, the board of county commissioners:
shall, by an order to be entered in the record of its proceedings, levy against the valuation for assessment of all taxable property located in the county on the assessment date, and in the various towns, cities, school districts, and special districts within such county, the requisite property taxes for all purposes required by law.
§ 39-1-111(1), 16B C.R.S. (1994) (emphasis added).
I do not question the proposition that the board of education, not the board of county commissioners, is vested with authority over determining the actual amounts certified by it to the county commissioners. See § 22-40-103, 9 C.R.S. (1994 Supp.). The board of county commissioners, however, is granted the authority to review and approve the budgetary amounts certified as “within the limitations as prescribed by law.” Section 22-40-103, 9 C.R.S. (1994 Supp.) states:
Change in needed tax revenues — unlawful. A board of education or board of county commissioners shall not modify the amount certified pursuant to section 22-40-102 as needed for any calendar year, nor shall said board of county commissioners be charged with any discretion in determining or reviewing the amounts so certified other than to ascertain if said amounts are within the limitations as prescribed by law.
(emphasis added). Contrary to the majority, I view this authority of the board of county commissioners to review and approve or disapprove the budgetary amounts certified as more than ministerial.2 Surely, if the board of county commissioners determines that the amount certified by the school district is not “within the limitations as prescribed by law,” then the board of county commissioners cannot impose the tax under section 22-40-103. My reading of the statute concludes, therefore, that the board of county commissioners has the authority to find that the amounts certified do or do not comport with the law, including Amendment 1 and other constitutional prohibitions. Thus, the board of county commissioners may levy the appropriate tax or reject the same by refusing to effect the levy.
Amendment 1 imposes “ ‘limitations on the spending and taxing powers of state and local government.’ ” Nicholl v. E-470 Pub. Highway Auth., 896 P.2d at 862-63 (Colo.1995) (quoting Bickel v. City of Boulder, 885 P.2d 215, 225 (Colo.1994)). Amendment 1 requires that, upon and after its effective date, any new or increased tax imposed by a district receive prior voter approval. Colo. Const, art. X, § 20(4)(a). From the taxpayers’ perspective, a new or increased tax is imposed when the taxpayers are obligated to pay the tax, which occurs only after the board of county commissioners levies the tax. As noted by the majority, approval by the board of county commissioners is “the final event triggering imposition of a school district levy.” Maj. op. at 533. The levy in this respect is not ministerial when considered in the context of Amendment 1 — a tax increase is not a tax increase at all unless and until the taxpayers are obligated to pay the tax. Thus, although I concede that the school district’s authority to alter the figures contained in the budget once the budget is adopted is restricted, I would find that under section 22-40-103, 9 C.R.S. (1994 Supp.), the budgeted tax is not actually levied until approved by the board of county commissioners.
II
The school district’s adoption of its budget in June of 1992 did not create the tax for the purposes of Amendment 1 — rather, the ADA/AHERA levy was imposed when it was certified by the school district on December 15, 1992, and levied on the taxpayers. The *542ADA/AHERA mill levy was truly a tax increase under Amendment 1 because it raised new revenue for the purpose of meeting the requirements of the ADA and the AHERA. Since the mill levy was certified and imposed after the effective date of Amendment 1, it was subject to voter approval pursuant to Amendment 1. Thus, as the mill levy was not put to the voters, I would find that the school district’s tax levy was in violation of Colorado Constitution article X, section 20(4)(a).
Accordingly, I must dissent from part VI of the majority opinion.

. Effective in 1992, the fiscal year begins on July 1 of each year. § 22-44-102(4)(c).


. Amendment 1, by its terms, contemplates that it will be enforced by government officials as well as by citizens through the private right of action. See Nicholl v. E-470 Pub. Highway Auth., 896 P.2d 859, 862 (Colo.1995). In fact, Amendment 1, when read together with § 22-40-103, creates an unmistakable obligation upon the board of county commissioners to assure that budget amounts certified by the board of education are within the taxing and spending limitations of Amendment 1.